Exhibit 10.2
SUBLEASE AMENDMENT AND
TERMINATION AGREEMENT
     This Sublease Amendment and Termination Agreement (“Agreement”) is entered
into as of April 23, 2009 by and between Avnet, Inc., a New York corporation
(“Sublessor”) and Somaxon Pharmaceuticals, Inc. a Delaware corporation
(“Sublessee”).
RECITALS
     WHEREAS, Sublessor and Sublessee are parties to a Sublease Agreement dated
June 22, 2006 (“Sublease”) for certain premises at 3721 Valley Center Drive, San
Diego, CA (“Sublet Premises”);
     WHEREAS, on or about March 6, 2009, Sublessor and Sublessee reached a
verbal, mutual agreement that the Sublease would be terminated as of April 30,
2009, upon and subject to the terms and conditions set forth herein, and
Sublessor and Sublessee desire to hereby reduce such agreement to writing.
AGREEMENT
     NOW THEREFORE, for good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, Sublessor and Sublessee hereby agree
to amend the Sublease and provide for the early termination thereof, as follows:
     1. The term of the Sublease will cease and expire on April 30, 2009 (“New
Expiration Date”) as if such day was set forth in the Sublease for the
expiration thereof. Notwithstanding any provision of this Agreement to the
contrary, Sublessee will remain liable for all of its obligations arising under
the Sublease prior to the New Expiration Date and for all of its obligations
that, pursuant to the terms of the Sublease and/or this Agreement, survive the
expiration or earlier termination thereof.
     2. Sublessee will surrender possession of the Sublet Premises to Sublessor
on or before the New Expiration Date in accordance with the Sublease, except
that Sublessee will surrender the Sublet Premises with all improvements thereon
and with all furniture and equipment used in connection with the Sublet Premises
remaining therein, except for the improvements and equipment specified in





--------------------------------------------------------------------------------



 



Exhibit A attached hereto.
     3. Sublessee will pay to Sublessor, by wire transfer of immediately
available funds within fifteen (15) calendar days after the date of this
Agreement, an amount of $600,000, and Sublessor shall apply same to the rent,
additional rent, other charges and fees in the sum of $438,844.52 actually known
on the date hereof to be due from Sublessee to Sublessor as of the New
Expiration Date as set forth on Exhibit B attached hereto and forming a part
hereof, and Sublessor may apply the remaining portion of such amount in
Sublessor’s sole discretion to damages, costs and expenses, including without
limitation loss of rent, brokerage commissions and renovation costs arising or
expected to arise from the early termination of the Sublease. Upon Sublessor’s
receipt of such $600,000, Sublessor will accept such payment in full
satisfaction of all rent, additional rent and other charges or fees actually
known by Sublessor to be due from Sublessee to Sublessor as of the date hereof
as set forth in Exhibit B and all damages, costs and expenses, including without
limitation loss of rent, brokerage commissions and renovation costs arising from
the early termination of the Sublease. For the avoidance of doubt, Sublessor is
accepting such payment solely in satisfaction of (i) rent, additional rent,
other charges and fees in the sum of $438,844.52 actually known on the date
hereof to be due and (ii) damages, costs and expenses, including without
limitation loss of rent, brokerage commissions and renovation costs arising or
expected to arise from the early termination of the Sublease.
     4. Sublessee acknowledges that the provisions of the Sublease that by its
terms survive the expiration or sooner termination of the Sublease will continue
to survive the expiration or sooner termination of the Sublease and that no
contrary intention or inference will be construed from the parties entering into
this Agreement or any provision of this Agreement. All of the provisions of this
Agreement, including the agreements set forth herein and the representations set
forth below, shall expressly survive the expiration or sooner termination of the
Sublease.
     5. Sublessee represents and warrants to Sublessor the following:
(a) Sublessee is the sole holder of the Sublessee’s interest in the Sublease;
(b) Sublessee has not encumbered its interest in the Sublease; (c) Sublessee has
not transferred any interest in the Sublease and has not sublet any portion of
the Sublet Premises; (d) no other person or entity is entitled to claim a right
or interest in or to the Sublease or the Sublet Premises by, through or under
Sublessee; (e) no materials or labor have been provided to the Sublet Premises
that would give rise to a filing of a lien against the Sublet Premises or that
any such parties have been paid in full; (f) Sublessee has full authority to
enter into this Agreement without approval from any third party; (g) Sublessee
has fully performed its obligations under the Sublease except for payment of
sums set forth in Exhibit B; (h) Sublessee

2



--------------------------------------------------------------------------------



 



has no claim, demand or right of offset against Sublessor under the Sublease;
(i) no default or event that with the passage of time or the giving of notice or
both would constitute a default by Sublessor under the Sublease exists; and
(j) Sublessee has not made a general assignment for the benefit of creditors and
has not suffered the appointment of a receiver to take possession of all or
substantially all of its assets and has not suffered an attachment or other
judicial seizure of all or substantially all of its assets and has not admitted
in writing its inability to pay its debts and Sublessee has not filed or been
the subject of a filing under the bankruptcy laws of the United States.
     6. Section 19 of the Sublease is hereby deleted therefrom as of the date of
this Agreement.
     7. Notwithstanding any provision of this Agreement to the contrary, at
Sublessor’s option, this Agreement shall be null and void ab initio in the event
that: (i) Sublessee fails to perform any of its obligations hereunder and/or
(ii) Sublessor shall not receive in the account specified in Section 9 below
full payment of $600,000 within fifteen (15) calendar days after the date of
this Agreement.
     8. The parties hereby agree that the Irrevocable Standby Letter of Credit
No. SVBSF004221 issued by Silicon Valley National Bank and representing the
Security Deposit under the Sublease (the “Letter of Credit”) , will terminate
and be of no further force and effect upon Sublessor’s receipt in the account
specified in Section 9 below of Sublessee’s full payment of $600,000, and from
and after such termination Sublessor will have no interest or claim in any of
the funds underlying such Letter of Credit. Each of Sublessor and Sublessee
hereby agree to take all reasonable actions, including but not limited to the
execution of appropriate documents required by Silicon Valley Bank, to promptly
terminate such Letter of Credit and release any related restrictions upon the
funds underlying such Letter of Credit.
     9. The wire transfer described in Section 3 hereof will be sent to the
following account:
Bank Name: JP Morgan Chase, N.A.
ABA#: 021000021
Account Name: Avnet, Inc.
Account Number: 910-2-579886
     10. This Agreement may be executed in one or more counterparts, each of
which will be deemed an original but all of which will constitute one document.
This Agreement may be signed and transmitted by either party to the other by
facsimile and the signature of the sending party on such facsimile will be
deemed

3



--------------------------------------------------------------------------------



 



an original signature. This Agreement will be binding on and inure to the
benefit of the parties hereto and their respective successors and assigns.
Except as expressly amended herein, all terms and conditions of the Sublease are
hereby ratified and confirmed.
     IN WITNESS WHEREOF, Sublessor and Sublessee have executed this Agreement as
of the date first above written.

              Avnet, Inc.       Somaxon Pharmaceuticals, Inc.
 
           
By:
  /s/ Raymond Sadowski       By: /s/ Meg M. McGilley
Name:
  Raymond Sadowski       Name: Meg M. McGilley
Title:
  Sr. VP, CFO       Title: CFO

4